This is an action for an alleged injury of plaintiffs by reason of the alleged negligence and carelessness of the defendant in transporting two carloads of beans consigned to be sold in the New York markets. They were delayed in carriage so as to devolve upon the plaintiffs a loss. Had they been delivered on time they would have sold for $369.75 net, but by the delay they sold only for $37.40 net. The case was tried before Judge Prince and a jury at the April term of the Court, 1915, and at the conclusion of the testimony a motion was made by the defendant for a directed verdict in its favor, which was refused, and the case submitted to the jury, which resulted in favor of the plaintiffs.
After entry of judgment defendant appealed. The second ground of appeal is:
(2) His Honor erred, it is respectfully submitted, in not directing the jury to find a verdict for the defendant, upon motion made by defendant at the close of the testimony. He should have granted the motion so made, because: (a) The complaint is based upon an allegation of negligence, *Page 413 
and because there was no evidence introduced tending to support this allegation, the mere fact that the beans did not reach their destination at a particular time, and the fact that trouble with the equipment, of the character testified to, occurred in transit, not being sufficient to tend to show negligence; (b) a carrier, by the law as announced by the trial Judge, is not an insurer against delay, and because the delay in this case is shown by all the testimony was due to causes beyond the control of defendant, which could create liability only in case the liability of defendant was that of an insurer; (d) under the stipulations of the bill of lading in reference to defendant's obligation to deliver promptly, there was no possibility of liability on account of the character of the handling and delivery as disclosed by all of the evidence.
We are inclined to the opinion that a verdict should have been directed as asked for, the plaintiffs based their action upon negligence, and the mere fact that the beans did not reach their destination on schedule time and the mere fact that trouble occurred in the equipment of the cars used for transporting the property raises no presumption of negligence. The only inference that can be drawn from the evidence in the case is that while the shipment was in transit between Lake City, S.C. and Jersey City, N.J., was the bursting of a brass in the case of one of the cars, and to the appearance of what is described as a "shell tread" wheel in the case of the other car. The evidence shows either of these conditions are liable to occur at any time in the movement of the cars, notwithstanding the highest degree of care shall have been exercised in the preparation of the equipment and its inspection. As it was one car reached Jersey City 12 hours late and the other 24 hours late according to schedule time. At times accidents will happen to machinery notwithstanding the highest degree of care in its manufacture and inspection. Notwithstanding the fact that in the transportation of a passenger the common carrier is held to the highest degree of care if there was a delay of several hours *Page 414 
in the passenger reaching his destination by reason of the cars being delayed, by reason of a "hot box," or something like it, and this fact alone appeared, the Court would hardly award him damage for delay alone.
The mere happening of the accident in the case at bar raises no presumption of negligence on the part of the defendant so as to entitle the plaintiffs to recover. There is neither allegation nor proof that the property consigned was destroyed or injured; only that the plaintiffs sustained a loss by a drop in the market by reason of the defendant's failure to run its train on schedule time. It is impossible to run passenger trains or freight trains at all times according to its schedule. There must be no unreasonable delay. The evidence shows in one car a delay of 12 hours and the other car a delay of 24 hours. The defendant was not insuring its schedule, and the fact that the goods were safely transported and delivered in good condition, notwithstanding there was a delay, does not entitle the plaintiffs to recover by reason of a drop in the market. There is nothing in the case to show that the defendant failed to run its train on schedule time by reason of its failure to exercise due care and diligence to guard against delay, or that there was any fault or negligence on its part to deliver the goods consigned to its care, at the proper place on schedule time. The fact that the train was delayed and failed to reach Jersey City on schedule time was not itself sufficient to raise such a presumption of negligence as would entitle the plaintiffs to recover. They must have known that the schedule of any freight train is not insured.
Under the bill of lading issued in the case, which was the contract between the parties, it provided for loss, injury, or damage to property shipped. There was no loss of property; no injury or damage to the property shipped. The plaintiffs were injured in a drop in the market by the delay in the shipment not reaching its destination on schedule time. Under the fact in the case defendant was not required to *Page 415 
use extraordinary diligence to deliver the goods on schedule time; they made no contract to that effect. The loss sustained was not for a failure to deliver the article nor an injury to the article, but for a failure to deliver on the published or informed schedule. The defendant under all of the circumstances in the case used ordinary diligence, and cannot be held for a drop on the price by reason of the delay. It would be a hardship to hold a common carrier liable for a delay that occurred by reason of its failure to run its freight train on its schedule time when the delay occurred through something unexpected that turns up. They are responsible for loss or damage, for injury to property in their possession, for transportation, but they cannot be held liable for a drop in the market unless it is shown that the delay was unreasonable on their part in the absence of any contract between them to the contrary.
The only inference that can be drawn from the evidence in the case was that the articles consigned were transported with all reasonable speed, and that they were delivered in good condition, and the only loss plaintiffs sustained was to have to sell on a different market from the day they anticipated. To fix the liability of loss under such circumstances was never contemplated between the parties when the shipment was made, and would be extending the rule beyond reason to allow recovery under such circumstances.
I think the judgment should be reversed. *Page 416